     Case: 4:21-cv-00915-PLC Doc. #: 7 Filed: 07/26/21 Page: 1 of 2 PageID #: 95




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

NICE GLASS LLC,                              )
                                             )
                       Plaintiff,            )
                                             )
v.                                           )        Case No. 4:21-cv-00915
                                             )
VOESTALPINE RAILWAY                          )
SYSTEMS NORTRAK LLC,                         )
                                             )
                       Defendant.            )


                       MOTION TO FILE DOCUMENT UNDER SEAL

        Comes now Plaintiff NICE Glass LLC, through counsel, and moves to file Exhibit 1 to its

Complaint under seal in order to protect confidential information. In support of this motion,

Plaintiff refers the Court to the accompanying Memorandum in Support of Motion to File

Document Under Seal.

Dated: July 26, 2021                                Respectfully submitted,

                                                    DOWD BENNETT LLP

                                                    By: /s/ Michael J. Kuhn
                                                    James F. Bennett, 46826MO
                                                    jbennett@dowdbennett.com
                                                    Michael J. Kuhn, 58936MO
                                                    mkuhn@dowdbennett.com
                                                    M. Stacy Connelly, 63465MO
                                                    sconnelly@dowdbennett.com
                                                    7733 Forsyth Blvd., Suite 1900
                                                    St. Louis, Missouri 63105
                                                    (314) 889-7300 – Telephone
                                                    (314) 863-2111 – Facsimile

                                                    Attorneys for Plaintiff NICE Glass LLC
   Case: 4:21-cv-00915-PLC Doc. #: 7 Filed: 07/26/21 Page: 2 of 2 PageID #: 96




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 26, 2021, the foregoing was filed electronically with the

Clerk of the Court and served on all counsel of record via the Court’s electronic filing system.



                                                          /s/ Michael J. Kuhn




                                                 2
